DETAILED ACTION
This Non-Final action is responsive to the application filed 7/11/2022 and IDS filed 10/19/2022

In the application Claims 1-20 are pending. Claims 1, 8 and 14 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Acknowledgement is made to applicant’s claim for priority to parent application 16/372487, filed 4/2/2019 now U.S. 11,449,569.



Drawings
The Drawings filed on 7/11/2022 have been approved.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2022 has been entered, and considered by the examiner.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
8.	Claims 1, 8 and 14 are provisionally rejected and consequently the dependent claims under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1, 6, and 12 respectively of 16/372487, now U.S. 11,449,569 herein ‘569. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach navigating a hierarchy of views.
Claim 1 (see claim 1 ‘569); 
Claim 8 (see claim 6 ‘569); 
Claim 14 (see claim 12 ‘569); 

Current Application

A system, comprising: a computing device comprising memory; an application executable by the computing device, wherein, when executed, the application causes the computing device to at least: generate a user interface that includes a hierarchy of views based on navigation data; display a plurality of navigation components in the user interface, each of the plurality of navigation components individually providing an entry point for navigation of the hierarchy of views; receive a selection of a navigation entry that corresponds to a desired view from one of the plurality of navigation components; send a request to a remote navigation service for data associated with the navigation entry of the desired view; update the plurality of navigation components based on updated navigation data received from the remote navigation service, the hierarchy of views being adjusted based on the updated navigation data having an updated structure of the hierarchy of views; and display an updated user interface that includes a dynamically generated view for the navigation entry based on the updated structure of the hierarchy of views in the plurality of navigation components.


‘487 Patent

1. A system for navigating through a hierarchy of views of a user interface, comprising: at least one computing device that comprises a processor and memory; at least one application executable by the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least: send executable code to a client, the executable code being configured to: generate the hierarchy of views for the user interface based on navigation data; generate the user interface comprising navigation components providing an entry point for navigation of the hierarchy of views; receive a selection of a view within the hierarchy, the selection received from a user interaction with one of the navigation components; send a request to the at least one computing device for data associated with the view; and update the user interface and the navigation components based on a response received from the at least one computing device; receive the request from the client for the data associated with the view, wherein the request comprises a navigation endpoint for a requested view and an identification of a branch in the hierarchy of views; determine data that corresponds to the navigation endpoint for the requested view or the branch in the hierarchy of views is inaccessible from the navigation data; determine that the requested view is an invalid view based at least in part on the data that corresponds to the navigation endpoint for the requested view or the branch in the hierarchy of views being inaccessible from the navigation data; receive a navigation data request from the client for updated navigation data for rebuilding the hierarchy of views in an instance which the requested view is indicated as invalid to the client; and send the updated navigation data to the client for rebuilding the hierarchy of views stored in the client, the updated navigation data being sent in an instance in which the navigation data request for the updated navigation data has been received from the client, the updated navigation data comprising an updated structure of the hierarchy of views.

The ‘487 application teaches updating the interface and the navigation component but fails to teach “display of an updated interface that includes a dynamically generated view for the navigation entry based on the updated structure of the hierarchy of views in the plurality of navigation components”.  At the time of the invention it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have provided a dynamically generated view since the ‘487 application already teaches rebuilding the hierarchy of views when a view is determined to be invalid thereby providing real-time updates to the hierarchy of views for the navigation endpoints.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(1)(1) has being anticipated by Solarwinds (NPL-Evaluation Guide Virtualization Manager, published 2017, Solarwinds, pgs. 1-15 (pdf) cited in the IDS dated 10/19/2022)
Regarding Independent claims 1, 8 and 14, Solarwinds discloses A system, comprising: 
a computing device comprising memory; an application executable by the computing device, wherein, when executed, the application causes the computing device to at least: generate a user interface that includes a hierarchy of views based on navigation data (see pg. 5, discloses generation of a hierarchy of views which are represented has Virtualization Assets from various locations that each provide a view of the VM based on user navigation data such has interaction with the interface components); 
display a plurality of navigation components in the user interface, each of the plurality of navigation components individually providing an entry point for navigation of the hierarchy of views (see pg. 5, discloses generating the interface having navigation components as presentation of the underlying Assets representing the particular Virtual Machine);
 receive a selection of a navigation entry that corresponds to a desired view from one of the plurality of navigation components (see pg. 5, discloses receiving selection of a view in the hierarchy representing one of the assets demo.lab based on user interaction with the navigation component); 
send a request to a remote navigation service for data associated with the navigation entry of the desired view (see pgs. 4-5, discloses sending a request for data of the view which is represented in the Dashboard has statistics of the VM indicating issues and its related infrastructure); 
update the plurality of navigation components based on updated navigation data received from the remote navigation service, the hierarchy of views being adjusted based on the updated navigation data having an updated structure of the hierarchy of views (see pgs. 4-5, discloses based on the determination updating statistics represented in the dashboard indicating the state of the Host machine and corresponding navigation components which denotes the asset itself has critical or green and connected); and 
display an updated user interface that includes a dynamically generated view for the navigation entry based on the updated structure of the hierarchy of views in the plurality of navigation components (see pgs. 4-5, discloses displaying an updated interface with dynamically generated view bases on the status change of the VM).
Regarding Dependent claims 2, 9 and 15, Solarwinds discloses wherein when executed, the application further causes the computing device to at least determine that the desired view is invalid (see pg. 5 & [zoomed screenshot version pg. 2], discloses determining that a branch in the hierarchy of views is inaccessible from the navigation data based on its operational status. In the figure it depicts as Connected however zoomed screenshot version pg. 1 referencing original pg. 11 discloses numerous supported asset status indicators including “Down” or “unreachable” or “critical” thereby representing an inaccessible navigation data).
Regarding Dependent claims 3, 10 and 16 Solarwinds discloses wherein when executed, the application further causes the computing device to at least update the user interface to display a home view of the hierarchy of views in an instance in which the desired view is invalid, wherein the home view is static (see pg. 5 & [zoomed screenshot version pg. 2] including the explanation provided in the Independent claim).
Regarding Dependent claims 4, 11 and 17, Solarwinds discloses wherein when executed, the application further causes the computing device to at least: send a navigation data request to the remote navigation service in response to determining the desired view is invalid; and receive the updated navigation data from the remote navigation service (see pg. 5 & [zoomed screenshot version pg. 2] including the explanation provided in the Independent claim).
Regarding Dependent claims 5, 12 and 18, Solarwinds discloses wherein the navigation entry comprises at least one of a button, a link, or a dropdown box (see pg. 5 & [zoomed screenshot version pg. 2] including the explanation provided in the Independent claim).
Regarding Dependent claims 6, 13 and 19, Solarwinds discloses wherein updating the plurality of navigation components further causes the computing device to: generate an updated hierarchy of views by identifying an updated structure in the updated navigation data, the updated structure comprising a plurality of relationships between a plurality of navigation endpoints; and rebuild the plurality of navigation components based on the updated hierarchy of views (see pgs. 4-5, including the explanation provided in the Independent claim).
Regarding Dependent claims 7 and 20, Solarwinds discloses wherein: the plurality of navigation components comprise an active state and a non-active state; during the active state, the plurality of navigation components display an entire hierarchal structure of available navigation entries corresponding to the hierarchy of views, and during the non-active state, the plurality of navigation components display a reference to the last activated view (see pgs. 4-5, discloses based on the determination updating statistics represented in the dashboard indicating the state of the Host machine and corresponding navigation components which denotes the asset itself has critical or green and connected).
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
11/18/2022